t c memo united_states tax_court ronald j murphy petitioner v commissioner of internal revenue respondent diane d murphy petitioner v commissioner of internal revenue respondent docket nos filed date petitioner husband h and petitioner wife w were divorced subsequently h was directed by a california court to pay monthly family support payments the marital payments to w h deducted the marital payments as alimony pursuant to sec_215 i r c w did not report the marital payments as gross_income pursuant to sec_71 i r c r disallowed h's deduction and included the marital payments in w's income held the marital payments are not alimony therefore h may not deduct such payments and w need not include them in gross_income held further r's determination of penalties under sec_6662 i r c against h is sustained ronald j murphy pro_se elainie honjas for petitioner in docket no matthew r kretzer and barbara leonard for respondent memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for trial briefing and opinion because they involve a common question of fact and law viz whether payments made by petitioner ronald j murphy ronald murphy to petitioner diane d murphy diane murphy his ex-wife constitute alimony for purposes of the federal_income_tax in the notices of deficiencies and in her pleadings respondent has taken inconsistent positions disallowing alimony deductions to ronald murphy but requiring diane murphy to report alimony income respondent however does not ask us to sustain her inconsistent positions respondent is content that we determine the tax consequences of the subject payments the marital payments consistently between petitioners respondent has determined both deficiencies in income_tax and accuracy related penalties against ronald murphy those amounts are as follows year deficiency dollar_figure big_number penalty under sec_6662 dollar_figure big_number respondent has determined only deficiencies in income_tax against diane murphy those amounts are as follows year deficiency dollar_figure big_number the sole issue for consideration in diane murphy’s case is the tax treatment of the marital payments in ronald murphy’s case however we must also consider the accuracy related penalties moreover for respondent’s determination_of_a_deficiency in tax is based not only on the tax treatment of the marital payments but also on two additional adjustments to income one in the amount of dollar_figure described as itemized_deductions and the other in the amount of dollar_figure described as deduction for exemptions although no further explanation of the two additional adjustments accompanies respondent’s determination_of_a_deficiency in tax we suspect that those adjustments are consequential adjustments following from respondent’s adjustment with respect to the marital payments ronald murphy assigned no error with respect to those adjustments under our rules he is thus deemed to have conceded any issue with respect to those adjustments see rule b even if those two adjustments are merely consequential however and had error been assigned in the petition on that basis we would reach no different result because we uphold respondent’s adjustments with respect to the marital payments unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed by the parties and accompanying exhibits are incorporated herein by this reference when the petitions in these cases were filed ronald murphy and diane murphy resided in mountain view california and los altos california respectively petitioners were married in on date the superior court of california county of santa clara the superior court entered a judgment of dissolution of petitioners’ marriage on date petitioners stipulated and on date the superior court ordered that ronald murphy shall pay to diane murphy for family support the sum of dollar_figure for the month of january and dollar_figure on account of family support for the month of february at a settlement conference held on date the superior court orally ordered that commencing date ronald murphy would pay dollar_figure a month to diane murphy as family support with respect to diane murphy’s case only ronald murphy paid no more than dollar_figure and dollar_figure to diane murphy in and respectively ronald murphy made federal_income_tax returns for and on the basis of a calendar_year he made those returns on form sec_1040 u s individual_income_tax_return and for each year he claimed deductions for alimony paid to diane murphy for he claimed an alimony deduction of dollar_figure for he claimed an alimony deduction of dollar_figure diane murphy also made federal_income_tax returns for and on form sec_1040 on the basis of a calendar_year diane murphy reported no income related to alimony for either year petitioners have four children three of whom lived with diane murphy during and opinion i introduction we must determine whether certain payments made on account of the dissolution of the marriage of petitioners ronald murphy and diane murphy are alimony for federal_income_tax purposes if such payments the marital payments are alimony then they are deductible by ronald murphy and includable in gross_income by diane murphy if the marital payments are not alimony then they are not deductible by ronald murphy and are not includable in gross_income by diane murphy the relevant rules are found in sec_71 and sec_215 ii diane murphy as stated in the notices of deficiency and in her pleadings respondent has taken inconsistent positions with respect to petitioners respondent has required diane murphy to include the marital payments in gross_income but has denied ronald murphy any deductions on brief however respondent clearly favors diane murphy respondent does not make alternative proposed findings_of_fact but makes only proposed findings_of_fact that in sum are inconsistent with a finding that diane murphy received any alimony from ronald murphy respondent’s arguments are consistent with her proposed findings_of_fact accordingly we consider respondent as having conceded that none of the marital payments received by diane are alimony for purposes of diane murphy’s case we find that none of the payments made by ronald murphy to diane murphy are alimony we hold that no amount must be included in diane murphy’s income pursuant to sec_71 and we determine that there are no deficiencies in diane murphy’s income_tax for either or iii ronald murphy a trial in this case was held on date ronald murphy was present at the trial at the conclusion of the trial the court directed the parties to file briefs ronald murphy has filed no brief the requirement to file briefs is found in rule the provisions of which are not permissive but mandatory on occasion when a party has failed to file a brief we have dismissed the case with respect to those issues for which the party bore the burden_of_proof 84_tc_693 tactics employed by petitioners and their counsel were carefully calculated to prevent any meaningful resolution of their case affd without published opinion 789_f2d_917 4th cir or we have deemed the party to have conceded all such issues mock v commissioner tcmemo_1987_ petitioner clearly aware of his obligations to organize the extensive material presented at trial and to give the court his views of the controlling legal authorities more commonly however we have taken note of a party’s failure_to_file a brief and have gone on to decide the issues on which the party bore the burden_of_proof on the basis of the stipulation of facts and its attached exhibits the record made at trial and respondent’s brief e g 84_tc_716 giouzelis v commissioner tcmemo_1991_595 we shall follow that last course here ronald murphy has failed to carry his burden of proving that the marital payments are alimony within the meaning of sec_71 the stipulated facts establish that ronald murphy was ordered to pay family support under california law an order of family support is an order that combines child and spousal support see cal fam code secs west once sec_71 provides b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the california family code enacted in and operative from date was derived from the family law provisions of the california civil code code of civil procedure evidence code and probate code prior to the enactment of cal fam code secs and family support was made available under cal civ code secs d and p west see in re marriage of leathers cal rptr ct app people v dilday cal rptr 2d app dept super continued ordered by a court child_support survives the death of the payee custodial_parent and continues as an obligation of the payor noncustodial_parent in re marriage of mccann cal rptr 2d ct app in re marriage of gregory cal rptr ct app recently in ambrose v commissioner tcmemo_1996_128 we addressed a question concerning california family support in that case the taxpayer the ex-wife had argued that a part of the family support payments received by her was not alimony because under california law a noncustodial parent’s obligation for child_support is not terminated upon death of the custodial_parent the ex-wife the taxpayer was relying on the fact that cessation of payments on the death of the payee spouse is a necessary element of alimony sec_71 we said that to be successful the ex-wife would have to show that a portion of the family support payments received by her would survive her death we found against the ex-wife based on our holding that california law does not provide for the segregation of unallocated or undifferentiated child and spousal support payments ie family support an examination of the california cases we relied on which dealt with the remarriage not the death of the payee spouse danz v danz p 2d cal ct app hale v hale p 2d cal ct app shows that the trial courts could have continued continued ct the payments in question undiminished after the remarriage of the payee spouse see eg danz v danz supra pincite no abuse_of_discretion in trial court’s refusal to enforce husband’s obligation to pay combined alimony and child_support beyond remarriage of wife we have found no contrary authority on our own and as stated we have not been favored with a brief by ronald murphy for purposes of this case we shall assume that the obligation to make the marital payments could have survived the remarriage or death of diane murphy moreover there is insufficient evidence for us to find that the marital payments would not have survived the death of diane murphy before the majority of the children in her custody thus ronald murphy has failed to prove a necessary element of sec_71 viz the subparagraph d requirement of cessation on the death of the payee spouse and consequently he has failed to prove that the marital payments are alimony within the meaning of sec_71 finally respondent has determined sec_6662 penalties against ronald murphy for both and sec_6662 provides for the imposition of a penalty on any portion of an underpayment that is attributable to among other causes negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax in the petition ronald murphy assigned error to respondent’s determinations of sec_6662 penalties but did not aver any facts in support of that assignment we assume that ronald murphy relies on our determining no or reduced deficiencies to defeat or ameliorate the penalties since we sustain the deficiencies determined by respondent we find no basis for redetermining the penalties determined by respondent on the premises stated we sustain respondent’s determinations of deficiencies and penalties with respect to ronald murphy decision will be entered for respondent in docket no decision will be entered for petitioner in docket no
